DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-19 are currently pending in the present application, with claims 1, 9 and 17 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 September 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-8, 12-16, 18, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the obtaining the plurality of first planes on the target object according to the depth information of points on the target object comprises: acquiring a plurality of second planes on the target object according to the depth information of points on the target object; generating a normal of each of the second planes; clustering the plurality of second planes according to the normal of each of the second planes to obtain a set number of multitype second planes; obtaining the plurality of first planes on the target object according to the multitype second planes, the multitype second planes corresponding to the plurality of first planes one to one.” Given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure, the scope of the claim language is unclear. For instance, it is unclear as to the second planes are clustered according to the normal of each of the second planes to obtain a set number of multitype second planes, what constitutes a multitype (second) plane, and how the clustering leads to a set number being obtained. How are the planes classified in order to obtain a multitype plane?  The originally filed disclosure does not appear to clarify the scope of the claimed limitation.  The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language
Claim 12 recites substantially similar limitations as to that of claim 4 and is rejected using substantially similar rationale as to that which was set forth with respect to claim 4.
Claims depending thereon do not cure the noted deficiency and are accordingly also rejected using substantially similar rationale as to that of claims 4 and 12.
Claim 5 recites “acquiring a set number of a plurality of first clustering centers, the plurality of first clustering centers being a plurality of lines; calculating, for each of the second plane, clustering values of the second plane and each of the first clustering centers correspondingly according to a relative position relationship between the normal of the second plane and each of the first clustering centers, and classifying the second plane into the first clustering center with the largest clustering value; performing weighted average processing, for each of the first clustering centers, on the normal of each of the second planes classified to the first clustering center, and using a line obtained by the processing as a corresponding second clustering center; generating a similarity between the first clustering center and the corresponding second clustering center; comparing the similarity with a set similarity threshold; using each of obtained second clustering centers as a corresponding first clustering center in a case where any generated similarity is less than the similarity threshold, and executing the step of calculating the clustering value of the second plane and each of the first clustering centers; and using respective second planes classified into the same first clustering center as one-type second planes in a case where each of the generated similarities is not less than the similarity threshold, to obtain the set number of multitype second planes.” Given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure, the scope of the claim language is unclear. For instance, it is unclear as to how clustering centers are lines and how using one-type of second plane yields the set number of multitype second planes. The originally filed disclosure does not appear to clarify the scope of the claimed limitation.  The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 13 recites substantially similar limitations as to that of claim 5 and is rejected using substantially similar rationale as to that which was set forth with respect to claim 5.
Claim 6 recites “acquiring an intersection line of the two first planes in an infinitely extended state, for any two first planes in the plurality of first planes; and using an intersection point of other first planes and the intersection line as one corner point to obtain a plurality of corner points, for any other first plane in the plurality of first planes intersecting the intersection line in the infinitely extended state.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure the scope of “any two first planes” forming an intersection, since one set of the “any two first planes” could be parallel and thus never intersect.  For the purposes of further examination, the examiner is interpreting the any two planes to be any two non-parallel planes. It is also unclear as to how the corner point is being obtained.  The claim calls for constructing an intersection line and then using said intersection line and an intersection point of other first planes (presumably than the two being used to form the line) as the corner.  However, it is unclear as to what the intersection point is referencing, how that is used with the intersection line to form a corner, and how that one corner point obtains a plurality of corner points. The originally filed disclosure does not appear to clarify the scope of the claimed limitation.  The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 14 recites substantially similar limitations as to that of claim 6 and is rejected using substantially similar rationale as to that which was set forth with respect to claim 6.
Claim 7 recites “acquiring three other corner points relatively closer to the target corner point in the plurality of corner points by using any corner point in the plurality of corner points as a target corner point; obtaining two triangles according to the target corner point and the three other corner points, three vertices of the triangle comprising the target corner point and any two other corner points; acquiring included angle values of the two triangles; detecting whether the included angle values are within a set value range; and determining that the target corner point is the corner point located on the target object in a case where the included angle values are within the value range.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure the scope of the claimed limitation.  For instance, the three other corner points (in the plurality of corner points or new points) are relatively  closer to the target corner point than what? Is this limitation attempting to claim obtain three corner points close to the target corner points?  Are there a plurality of corner points for a given corner?  How are two triangles obtained according to the corners, when one of the triangles contains 3 of the four corner points?  Do the two triangles share vertices?  Are included angle values of the two triangles the interior angle values?  So the claim would be calling for obtaining 6 values?  The originally filed disclosure does not appear to clarify the scope of the claimed limitation.  The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claims 15 and 18 recite substantially similar limitations as to that of claim 7 and are rejected using substantially similar rationale as to that which was set forth with respect to claim 7.
Claims depending thereon do not cure the noted deficiency and are accordingly also rejected using substantially similar rationale as to that of claims 7, 15 and 18.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 17-20 recites a computer-readable storage medium. The specification does not set forth a definition for computer-readable storage medium. 
Since the specification does not explicitly exclude transitory propagating signals from being included in the computer-readable media, the broadest reasonable interpretation consistent with the specification and state-of-the-art, at the time of the invention the full scope of “computer-readable storage medium” would cover both non-transitory tangible media (e.g., RAM, ROM, hard drive) and transitory propagating signals (e.g., carrier waves, signals) per se. Transitory propagating signals do not fall within the definition of a process, machine, manufacture or composition of matter and therefore must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.). The examiner suggests amending the claim to exclude transitory propagating signals, by adding a modifier, such as non-transitory to the claimed medium.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uscinski (US PG Publication 2021/0004630).
Regarding claim 1, Uscinski teaches a virtual object construction method, comprising: obtaining a plurality of first planes on a target object in an environmental image according to an acquired environmental image (A plurality of planes of a target object, e.g., a room and items therein, can be obtained, see for instance, paragraphs 64-66, 115, 119, 134, and figs. 11-19 and 26); 
obtaining a plurality of corner points according to the plurality of first planes (Corner points may be derived from the plurality of planes, see for instance, paragraphs 65, 154, and 159); 
constructing a virtual object corresponding to the target object according to a corner point located on the target object in the plurality of corner points (A virtual object corresponding to the target object is constructed according to a corner point on the target object, see for instance, paragraphs 67, 163, 183).
Regarding claim 2, Uscinski teaches the virtual object construction method of claim 1 and further teaches wherein the obtaining a plurality of first planes on a target object in an environmental image according to an acquired environmental image comprises: obtaining depth information of points on the target object in the environmental image according to the acquired environmental image (Depth information of points on the target object are acquired/obtained, see for instance, paragraph 65); and obtaining the plurality of first planes on the target object according to the depth information of points on the target object (The plurality of planes on the target object are obtained according to the depth information of points on the target object, see for instance, paragraphs 65, 76, and 128).
Regarding claim 3, Uscinski teaches the virtual object construction method of claim 2 and further teaches wherein the obtaining depth information of the points on the target object in the environmental image according to the acquired environmental image comprises: obtaining depth information of points on the target object in the environmental image by performing depth data calculation on the environmental data through a computer vision technology and a stereo matching technology (Depth information, for example, may be obtained from stereoscopic visual image sensors or plenoptic sensors, see for instance, paragraph 95).
Regarding claim 4, Uscinski teaches the virtual object construction method of claim 2 and further teaches wherein the obtaining the plurality of first planes on the target object according to the depth information of points on the target object comprises: acquiring a plurality of second planes on the target object according to the depth information of points on the target object; generating a normal of each of the second planes; clustering the plurality of second planes according to the normal of each of the second planes to obtain a set number of multitype second planes; obtaining the plurality of first planes on the target object according to the multitype second planes, the multitype second planes corresponding to the plurality of first planes one to one (see for instance, paragraphs 65, 165, and 169-172. “The XR system may obtain plane segments from the depth and/or image information. Each plane segment may indicate an orientation of a plane that the plane segment represents, for example, a plane normal. The XR system may then identify the surface planes from groups of one or more plane segments”, see paragraph 65).
Regarding claim 9, Uscinski teaches a virtual object construction apparatus, comprising: a memory configured to store a computer program; and a processor configured to execute the computer program to (see for instance, 189-194): 
obtain a plurality of first planes on a target object in an environmental image according to an acquired environmental image (A plurality of planes of a target object, e.g., a room and items therein, can be obtained, see for instance, paragraphs 64-66, 115, 119, 134, and figs. 11-19 and 26); 
obtain a plurality of corner points according to the plurality of first planes (Corner points may be derived from the plurality of planes, see for instance, paragraphs 65, 154, and 159); and 
construct a virtual object corresponding to the target object according to a corner point located on the target object in the plurality of corner points (A virtual object corresponding to the target object is constructed according to a corner point on the target object, see for instance, paragraphs 67, 163, 183).
Regarding claim 10, Uscinski teaches the virtual object construction apparatus of claim 9, and further teaches the processor is further configured to: obtain depth information of points on the target object in the environmental image according to the acquired environmental image (Depth information of points on the target object are acquired/obtained, see for instance, paragraph 65); and 
obtain the plurality of first planes on the target object according to the depth information of points on the target object (The plurality of planes on the target object are obtained according to the depth information of points on the target object, see for instance, paragraphs 65, 76, and 128).
Regarding claim 11, Uscinski teaches the virtual object construction apparatus of claim 10, and further teaches the processor is further configured to: obtain depth information of points on the target object in the environmental image by performing depth data calculation on the environmental data through a computer vision technology and a stereo matching technology (Depth information, for example, may be obtained from stereoscopic visual image sensors or plenoptic sensors, see for instance, paragraph 95).
Regarding claim 12,  Uscinski teaches the virtual object construction apparatus of claim 10, and further teaches the processor is further configured to: acquire a plurality of second planes on the target object according to the depth information of points on the target object; generate a normal of each of the second planes; cluster the plurality of second planes according to the normal of each of the second planes to obtain a set number of multitype second planes; obtain the plurality of first planes on the target object according to the multitype second planes, the multitype second planes corresponding to the plurality of first planes one to one (see for instance, paragraphs 65, 165, and 169-172. “The XR system may obtain plane segments from the depth and/or image information. Each plane segment may indicate an orientation of a plane that the plane segment represents, for example, a plane normal. The XR system may then identify the surface planes from groups of one or more plane segments”, see paragraph 65).
Regarding claim 17, Uscinski teaches a computer-readable storage medium, a computer program is stored in the computer-readable storage medium, when the computer program is executed by a processor, performs the following operations (see for instance, 189-194): 
obtain a plurality of first planes on a target object in an environmental image according to an acquired environmental image (A plurality of planes of a target object, e.g., a room and items therein, can be obtained, see for instance, paragraphs 64-66, 115, 119, 134, and figs. 11-19 and 26); 
obtain a plurality of corner points according to the plurality of first planes (Corner points may be derived from the plurality of planes, see for instance, paragraphs 65, 154, and 159); and 
construct a virtual object corresponding to the target object according to a corner point located on the target object in the plurality of corner points (A virtual object corresponding to the target object is constructed according to a corner point on the target object, see for instance, paragraphs 67, 163, 183).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613